Fourth Court of Appeals
                                    San Antonio, Texas
                                       November 19, 2021

                                       No. 04-19-00318-CV

                                     Leticia R. BENAVIDES,
                                             Appellant

                                                v.

 Cristina B. ALEXANDER, as Permanent Guardian of the Person of Carlos Y. Benavides, Jr.;
 Carlos Y. Benavides, III; Rancho Viejo Cattle Company, Ltd.; Benavides Management, LLC;
       and Linda Cristina Alexander and Guillermo Benavides, as Managers of Benavides
                                     Management, LLC,
                                         Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CVQ-000161-D1
                      Honorable Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       Appellant’s motion for rehearing was originally due on November 18, 2021. On
November 18, 2021, appellant filed an unopposed motion requesting an extension of time to file
the motion for rehearing until December 2, 2021. After consideration, we GRANT appellant’s
motion and ORDER her to file her motion for rehearing by December 2, 2021.

           It is so ORDERED November 19, 2021.
                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT